      Case 4:19-cv-00028-BMM Document 92 Filed 02/18/20 Page 1 of 23



JAMES A. PATTEN                 STEPHAN C. VOLKER (Pro hac vice)
PATTEN, PETERMAN,               ALEXIS E. KRIEG (Pro hac vice)
BEKKEDAHL & GREEN,              STEPHANIE L. CLARKE (Pro hac vice)
       PLLC                     JAMEY M.B. VOLKER (Pro hac vice)
Suite 300, The Fratt Building   LAW OFFICES OF STEPHAN C. VOLKER
2817 Second Avenue North        1633 University Avenue
Billings, MT 59101-2041         Berkeley, California 94703-1424
Telephone: (406) 252-8500       Telephone: (510) 496-0600
Facsimile: (406) 294-9500       Facsimile: (510) 845-1255
email: apatten@ppbglaw.com      email:      svolker@volkerlaw.com
                                            akrieg@volkerlaw.com
                                            sclarke@volkerlaw.com
                                            jvolker@volkerlaw.com
Attorneys for Plaintiffs
INDIGENOUS ENVIRONMENTAL NETWORK
and NORTH COAST RIVERS ALLIANCE

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

INDIGENOUS ENVIRONMENTAL                      ) Civ. No. CV 19-28-GF-BMM
NETWORK and NORTH COAST RIVERS )
ALLIANCE,                                     ) PLAINTIFFS’ REPLY TO
                                              ) TC ENERGY’S OPPOSITION
                     Plaintiffs,              ) TO PLAINTIFFS’ RENEWED
       vs.                                    ) MOTION FOR
                                              ) PRELIMINARY
PRESIDENT DONALD J. TRUMP,                    ) INJUNCTION AND
UNITED STATES DEPARTMENT OF                   ) APPLICATION FOR
STATE; MICHAEL R. POMPEO, in his              ) TEMPORARY
official capacity as U.S. Secretary of State; ) RESTRAINING ORDER
UNITED STATES ARMY CORPS OF                   )
ENGINEERS; LT. GENERAL TODD T. ) Judge: Hon. Brian M. Morris
SEMONITE, Commanding General and              ) Case Filed: April 5, 2019
Chief of Engineers; UNITED STATES             ) Hearing:
FISH AND WILDLIFE SERVICE, a federal )
agency; MARGARET EVERSON, in her )
       Case 4:19-cv-00028-BMM Document 92 Filed 02/18/20 Page 2 of 23



official capacity as Acting Director of the)
U.S. Fish and Wildlife Service; UNITED     )
STATES BUREAU OF LAND                      )
MANAGEMENT, and DAVID                      )
BERNHARDT, in his official capacity as     )
U.S. Secretary of the Interior,            )
                                           )
           Defendants,                     )
                                           )
TRANSCANADA KEYSTONE PIPELINE, )
LP, a Delaware limited partnership, and TC )
ENERGY CORPORATION, a Canadian             )
Public Company,                            )
                                           )
           Defendant-Intervenors.          )
___________________________________ )




                                         -2-
         Case 4:19-cv-00028-BMM Document 92 Filed 02/18/20 Page 3 of 23



                                     TABLE OF CONTENTS

TABLE OF AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

I.     INTRODUCTION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

II.    TCE HAS ABANDONED THREE KEY ARGUMENTS. . . . . . . . . . . . . 7

III. TCE’S REMAINING ARGUMENTS LIKEWISE FAIL. . . . . . . . . . . . . 9

       A.       CONGRESS HAS EXPLICITLY REQUIRED COMPLIANCE
                WITH EO 13,337. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

       B.       CONGRESS HAS IMPLIEDLY REQUIRED COMPLIANCE
                WITH EO 13,337. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

       C.       THE 2019 PERMIT VIOLATED EO 13,337.. . . . . . . . . . . . . . . . 15

IV.    PLAINTIFFS WILL SUFFER IRREPARABLE HARM. . . . . . . . . . . . 16

V.     THE BALANCE OF HARM AND THE PUBLIC INTEREST
       FAVOR PLAINTIFFS.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

VI.    CONCLUSION.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

CERTIFICATE OF COMPLIANCE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22

CERTIFICATE OF SERVICE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23




                                                     -3-
          Case 4:19-cv-00028-BMM Document 92 Filed 02/18/20 Page 4 of 23



                                   TABLE OF AUTHORITIES

                                          FEDERAL CASES

American Insurance Association v. Garamendi
     539 U.S. 396 (2003).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

Bob Marshall Alliance v. Hodel
     852 F.2d 1223 (9th Cir. 1988). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

Bob Marshall Alliance v. Lujan
     804 F.Supp. 1292 (D. Mont. 1992). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

Citizens for Smart Growth v. Secretary of Dept. of Transp.
      669 F.3d 1203 (11th Cir. 2012). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

City of Carmel-by-the-Sea v. U.S. Department of Transportation
      123 F.3d 1142 (9th Cir. 1997). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

City of Dania Beach v. F.A.A.
      628 F.3d 581 (D.C. Cir. 2010).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

Franklin v. Massachusetts
     505 U.S. 788 (1992).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

IEN v. State
     2019 WL 652416 (2/15/19). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

League of Conservation Voters v. Trump
     363 F.Supp.3d 1013 (D.Ak. 2019). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Legal Aid Society of Alameda County v. Brennan
     608 F.2d 1319 (9th Cir. 1979). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

Panama Refining Co. v. Ryan
    293 U.S. 388 (1935).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

Save the Yaak Committee v. Block
      840 F.2d 714 (9th Cir. 1988). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

Sierra Club v. Clinton
      689 F.Supp.2d 1147 (D. Minn. 2010). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14


                                                      -4-
          Case 4:19-cv-00028-BMM Document 92 Filed 02/18/20 Page 5 of 23



Wyoming Wildlife Federation v. United States
    792 F.2d 981 (10th Cir. 1986). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

Youngstown Sheet & Tube Co. v. Sawyer
     343 U.S. 579 (1952).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

                                              CONSTITUTION

United States Constitution, Article I
     § 8, cl. 3 (Commerce Clause).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim

United States Constitution, Article IV
     § 3, cl. 2 (Property Clause). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim

                                         FEDERAL STATUTES

United States Code, Title 5
     § 706 (Administrative Procedure Act).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

United States Code, Title 16
     §§ 1531 et seq. (Endangered Species Act). . . . . . . . . . . . . . . . . . . . . . . . . . 12

United States Code, Title 33
     § 1344 (Clean Water Act Section 404). . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

United States Code, Title 42
     §§ 4321 et seq. (National Environmental Policy Act).. . . . . . . . . . . . . passim

United States Code, Title 54
     §§ 300101 et seq. (National Historic Preservation Act). . . . . . . . . . . . . . . . 12

Public Law No. 112-78, 125 Stat. 1280 (2011)
      § 501 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10, 11, 15


                                        OTHER AUTHORITIES


84 Fed.Reg. 13,101 (4/3/2019). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim

84 Fed.Reg. 15,491 (4/10/19). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15



                                                         -5-
         Case 4:19-cv-00028-BMM Document 92 Filed 02/18/20 Page 6 of 23



President Obama’s Veto Message to the Senate:
      S. 1, Keystone XL Pipeline Approval Act
      2015 WL 758544 (2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12-13




                                                  -6-
         Case 4:19-cv-00028-BMM Document 92 Filed 02/18/20 Page 7 of 23



                               I. INTRODUCTION

      Plaintiffs’ Opening Memorandum filed July 10, 2019 demonstrated their

entitlement to a preliminary injunction because (1) Plaintiffs are likely to prevail

on their claims under the Property and Commerce Clauses of the U.S. Constitution

and Executive Order (“EO”) 13,337, (2) Plaintiffs would suffer irreparable harm

absent injunctive relief, (3) the balance of harm favors Plaintiffs, and (4)

injunctive relief would serve the public interest. Dkt. 27-2. Plaintiffs’ Renewed

Motion filed January 31, 2020 updated the threatened harm (Dkt. 82-1) and

incorporated Plaintiffs’ Responses filed January 24, 2020 (Dkt. 80) to this Court’s

December 20, 2019 Scheduling Order (Dkt. 74) posing eight merits questions. In

their Opposition filed February 10, 2020 (“Opp.”) (Dkt. 86), Intervenor-

Defendants TransCanada Keystone Pipeline, LP and TC Energy Corporation

(collectively “TCE”) abandon several previous arguments and fail to overcome

Plaintiff’s demonstration that a preliminary injunction is warranted, as shown

below.

          II. TCE HAS ABANDONED THREE KEY ARGUMENTS.

      Notably, TCE has abandoned its previous, unpersuasive arguments that

Plaintiffs lack standing because “[t]he 2019 Permit authorizes . . . only 1.2 miles of

pipeline facilities at the U.S./Canadian border” and “Plaintiffs do not . . . allege

that . . . pipeline facilities in that 1.2-mile corridor will harm them.” TCE

Opposition filed July 24, 2019 (Dkt. 42) 2-3 (original emphasis). This Court

rejected that argument. December 20, 2019 Order (Dkt. 73; “Order”) 15-18. TCE
                                          -7-
        Case 4:19-cv-00028-BMM Document 92 Filed 02/18/20 Page 8 of 23



has also abandoned its previous claim that “[t]o the extent . . . construction in the

1.2-mile corridor . . . will cause injuries to [Plaintiffs] outside of this area, those

injuries are not traceable to the [2019 Permit]” because the National

Environmental Policy Act (“NEPA”) “does not apply to the President.” Doc. 42,

12-13. This Court likewise rejected that argument. Order 17. And, TCE has

abandoned its previous claim that Plaintiffs’ “injuries would not be redressable”

because a “‘grant of injunctive relief against the President himself is

extraordinary.’” Doc. 42, 13. This Court denied that claim as well. Order 18-20.

      Even more significant, TCE has abandoned its arguments that President

Trump did not violate the Commerce Clause and the Property Clause. Previously,

TCE “assert[ed] that President Trump exercised his power over foreign affairs and

as Commander-in-Chief when he issued the 2019 Permit.” Order 23. But this

Court rejected that argument, reasoning that “[w]hen the Constitution wanted both

branches to be involved in an area of foreign affairs, it said so. Without more, it is

unclear that the President would possess any authority to exercise control over an

area of foreign affairs that falls explicitly within Congress’s foreign affairs

powers.” Order 25.

      TCE also previously argued that “Plaintiffs cannot show . . .the 2019 Permit

violated the Property Clause” because “the 2019 Permit does not allow [TCE] to

use . . . any federal land without obtaining required rights-of-way grants . . . or

other authorizations as may become necessary or appropriate.” Dkt. 42, 15-16.

But this Court rejected that contention, explaining that although the 2019 Permit
                                           -8-
       Case 4:19-cv-00028-BMM Document 92 Filed 02/18/20 Page 9 of 23



did not “excus[e] TC Energy from obtaining a BLM right-of-way or any other

federal permits . . . [where] the 1.2-mile pipeline segment . . . would cross federal

land, . . . [t]he 2019 Permit ignores, however, the 2004 Executive Order’s national

interest determination by the Secretary of State and excuses . . . Keystone . . . from

comprehensive State Department review.” Order 31-32. This Court pointed out

that under League of Conservation Voters v. Trump (“LCV”), 363 F.Supp.3d 1013,

1029-1031 (D. Alaska 2019), President Trump may not “interfere[] with

Congress’s exclusive authority to regulate public lands under the Property

Clause,” and that the “President arguably interfered with Congress’s constitutional

power to manage federal lands by issuing the 2019 Permit without requiring the

congressionally-approved comprehensive State Department review process set

forth in the 2004 Executive Order.” Order 33-34.

         III. TCE’S REMAINING ARGUMENTS LIKEWISE FAIL.

      Tacitly conceding this Court’s rejection of its challenges to Plaintiffs’

standing and Commerce and Property Clause claims as noted above, TCE now

advances just four arguments: (1) that Congress has neither “explicitly” nor

“impliedly required the President to comply with Executive Order 13,337” (Opp.

3-15), (2) “the 2019 Permit did not violate E.O. 13,337” (Opp. 15-18), (3)

“Plaintiffs have failed to show . . . irreparable harm” (Opp. 18-26), and “the

balance of hardships weighs against an injunction” (Opp. 27-28). As shown

below, all four of TCE’s remaining arguments fail as well.



                                         -9-
       Case 4:19-cv-00028-BMM Document 92 Filed 02/18/20 Page 10 of 23



      A.     CONGRESS HAS EXPLICITLY REQUIRED
             COMPLIANCE WITH EO 13,337.

      Without acknowledging it is doing so, TCE directly challenges this Court’s

ruling that “Congress has approved of the permitting process set forth in the 2004

Executive Order.” Order 36. TCE asserts to the contrary that Congress has

neither “explicitly” nor “impliedly” required the President to comply with EO

13,337. Opp. 3-15. It advances several arguments to support its claim. All fail.

      First, TCE raises the strawman argument that “Plaintiffs effectively claim

that the [Temporary Payroll Tax Cut Continuation Act of 2011; Pub. L. No. 112-

78, 125 Stat. 1280, Title V (“TPTCCA”)] codified E.O. 13,337,” and then spends

four pages arguing that “the [TPTCCA] did no such thing.” Opp. 3-7. But

Plaintiffs did not make that argument. As this Court observed in agreeing with

Plaintiffs’ actual argument, “Plaintiffs allege that President Trump issued the 2019

Permit without having obtained the views of various federal agencies and without

the Secretary of State’s determination of whether issuance of the permit would

serve the national interest. (Dkt. 37 at 31-32.) Plaintiffs further assert that the

2019 Permit relieves TCE from complying with other applicable laws and

regulations.” Order 34-35. These are the allegations that Plaintiffs actually

made. Plaintiffs’ allegations are indisputable. As this Court explained, “President

Trump purported to issue the 2019 Permit ‘notwithstanding’ the 2004 Executive

Order.” Order 36, quoting 84 Fed.Reg. 13101.



                                         - 10 -
      Case 4:19-cv-00028-BMM Document 92 Filed 02/18/20 Page 11 of 23



      Instead of attacking arguments Plaintiffs never made, TCE should concede

the correct arguments that Plaintiffs did make, namely, that “the President lacks

the inherent constitutional authority unilaterally to approve cross-border pipeline

permits” since Article I, section 8, clause 3 of the Constitution assigns exclusive

authority over foreign commerce to Congress, and, that, as this Court has agreed,

“Congress has approved of the permitting process set forth in the 2004 Executive

Order.” Order 36; American Insurance Association v. Garamendi, 539 U.S. 396,

414 (2003).

      Second, TCE takes issue with Plaintiffs’ reliance on Congress’ selection of

the words “under Executive Order No. 13,337” when it wrote the TPTCCA,

theatrically declaring that “this phrase cannot possibly bear the weight Plaintiffs

ascribe to it.” Opp. 7. But Plaintiffs did not choose these words. Congress did.

And this Court is bound by what Congress did, not what TCE would prefer.

      Third, TCE ignores Plaintiffs’ dispositive point that Congress instructed that

any Presidential permits for Keystone must be issued “through the Secretary of

State.” TPTCCA § 501(a), 125 Stat. at 1289. Contrary to Congress’ explicit

direction, the 2019 Permit was issued by the President personally, rather than

“through the Secretary of State.” The President’s deliberate evasion of this

express Congressional directive indisputably violated this mandate.

      As Plaintiffs have emphasized and this Court has agreed, Trump’s

intentional circumvention of the Secretary of State’s review fundamentally


                                        - 11 -
      Case 4:19-cv-00028-BMM Document 92 Filed 02/18/20 Page 12 of 23



contravenes the purpose of Congress’ explicit command, because unlike the

President, the Secretary of State must comply with Congress’ comprehensive

statutory scheme for environmental protection and interagency review, as carefully

articulated through the Administrative Procedure Act (5 U.S.C. § 706; “APA”),

the National Environmental Policy Act (42 U.S.C. §§ 4321 et seq.; “NEPA”), the

Endangered Species Act (16 U.S.C. §§ 1531 et seq.; “ESA”), the Clean Water Act

(33 U.S.C. §§ 1251 et seq.; “CWA”), the Federal Land Policy Management Act,

43 U.S.C. §§ 1701 et seq.), and the National Historic Preservation Act (54 U.S.C.

§§ 300101 et seq.). Dkt. 27-2 , 24-25; Dkt. 80, 32; Order 30-34.

      Fourth, TCE mistakenly asserts “the fact that the Keystone XL Approval Act

was vetoed” does not disprove “Congress’s intent” to mandate Keystone’s

approval. Opp. 10. But actually, it does just that. Had Congress fully intended to

mandate Keystone’s approval, it would have overridden President Obama’s veto

and adopted that Act nonetheless. The fact that it failed to override his veto, and

consequently failed to enact this proposed law, is controlling. As the Supreme

Court has explained, the “fact that ‘Congress had refused to adopt’ proposals [is]

evidence of its intent.’” Opp. 10, fn. 2, quoting Youngstown Sheet & Tube Co. v.

Sawyer, 343 U.S. 579, 586 (1952).

      Under Youngstown, Congress’ failure to override President Obama’s veto

shows that Congress chose not to mandate Keystone’s approval over the

President’s objections. Id. Those objections carried the day with Congress. And

those objections correspond exactly with Plaintiffs’ arguments here. As this Court
                                        - 12 -
      Case 4:19-cv-00028-BMM Document 92 Filed 02/18/20 Page 13 of 23



has astutely noted, President Obama persuaded Congress to preserve and respect

the Secretary of State’s “consideration of issues that could bear on our national

interest–including our security, safety, and environment.” Dkt. 80 at 26, citing

President Obama’s Veto Message to the Senate: S. 1, Keystone XL Pipeline

Approval Act, 2015 WL 758544 at *1 (2015). TCE ignores what Congress choose

not to do, and why.

      Finally, TCE argues that “Franklin v. Massachusetts, 505 U.S. 788 (1992)

forecloses Plaintiffs’ reading of the [TPTCCA].” Opp. 10. Wrong. Franklin

supports Plaintiffs, not TCE. Franklin held, consistent with Plaintiffs’ position,

that “the President is not an agency within the meaning of the [Administrative

Procedure] Act.” 505 U.S. at 706. Indeed, that point forms the crux of Plaintiffs’

argument that President Trump issued the 2019 Permit personally, rather than

“through the Department of State” as directed by Congress in the TPTCCA,

specifically to evade APA review and avoid compliance with environmental laws

such as NEPA. And contrary to TCE’s position, Franklin held–as this Court has

already pointed out–that federal courts may review Presidential decisions

challenged on constitutional grounds. Order 19 (citing Franklin, Youngstown and

Panama Refining Co. v. Ryan, 293 U.S. 388 (1935)).




                                        - 13 -
      Case 4:19-cv-00028-BMM Document 92 Filed 02/18/20 Page 14 of 23



      B.     CONGRESS HAS IMPLIEDLY REQUIRED
             COMPLIANCE WITH EO 13,337.


      TCE next argues–again, contrary to this Court’s previous determination–that

Congress has not impliedly required the President to comply with EO 13,337.

Opp. 11-15; Order 28. But in making this argument, TCE overlooks three salient

and controlling facts.

      First, for the last 51 years, as the modern era of cross-border commerce has

emerged and grown, Congress has chosen not to disturb the comprehensive review

of cross-border pipelines by the Secretary of State that was established by

President Johnson in 1968, reaffirmed by President Bush in 2004, and consistently

followed until President Trump defied this historical practice in 2019. E.O. 11423

(33 Fed.Reg. 11741 (8/20/1986); EO 13,337 (69 Fed.Reg. 25299 (4/30/2004). As

Plaintiffs explained in their Response (Dkt. 80, 28-29) to this Court’s Order, the

district court in Sierra Club v. Clinton, 689 F.Supp.2d 1147 (D. Minn. 2010)

agreed that “Congress’s inaction [during this period of pipeline approvals pursuant

to EO 11,423 and EO 13,337] suggests that Congress has accepted” the procedure

prescribed by EO 13,337 that was used by the President in that case. Id. at 1163.

      Second, before 1968, TCE’s claim to Congressional “consent[] for [the

previous] 50 years to the President directly issuing permits for cross-border oil

pipeline facilities” misstates that actual history. Opp. 12. During this period the

few permits approved were issued individually rather than through any identified


                                        - 14 -
      Case 4:19-cv-00028-BMM Document 92 Filed 02/18/20 Page 15 of 23



procedure sufficiently consistent to suggest Congressional knowledge and

acquiescence. See Defendants’ Responses to the Court’s Questions in its

December 20, 2019 Order (Dkt. 81, 8-11), and permits therein referenced.

      Third, it is undisputed that throughout the 150-year history of border

crossing permits, the President’s authority to issue them existed only “in the

absence of legislation” or other “congressional action.” Dkt. 81, 8-11; Dkt. 80,

28-29. Here, Congress’s specific direction that any Keystone permit must be

issued “through the Secretary of State” constitutes precisely the sort of

“congressional action” that overrides and displaces any dormant presidential

authority to proceed otherwise. TPTCCA §501(a), 125 Stat. at 1289.

      C.     THE 2019 PERMIT VIOLATED EO 13,337

      The 2019 Permit violated EO 13,337 at least seven ways. See First

Amended Complaint (Dkt. 37) ¶¶ 81-87. TCE fails to address any of them,

asserting all are excused “as a matter of Law.” Opp. 15. But its purported

excuses are meritless. First, it claims that EO 13,337 was unenforceable because it

was “withdrawn.” Opp. 16. Wrong. It was in effect when Trump issued the 2019

Permit. Regardless, Plaintiffs will seek leave to amend this lawsuit to challenge

Trump’s unconstitutional attempted revocation of EO 13,337 two weeks later. 84

Fed.Reg. 15,491 (4/10/19); see Dkt. 73, 37.

      Second, TCE argues that Trump can amend executive orders “in any manner

he chooses,” simply by authorizing contrary action “notwithstanding” the order.


                                        - 15 -
       Case 4:19-cv-00028-BMM Document 92 Filed 02/18/20 Page 16 of 23



Opp. 16. But the sole “authority” it cites is a bare ipse dixit from the President’s

own lawyers. Id. (citing the President’s Office of Legal Counsel). TCE would

replace the rule of law with its polar opposite: unreviewable, retroactive fiat. If

executive orders can be eviscerated retroactively, without notice, without

procedure, they become meaningless. A nation founded on laws becomes lawless.

      Third, TCE argues EO 13,337 is unenforceable because it implements no

statutory policies. Opp. 16-17. Wrong again. It provides for implementation and

enforcement of this nation’s bedrock environmental laws, like NEPA, the ESA and

the CWA.

      Last, it claims this Court may disregard LCV because the executive order

Trump violated there implemented a statute. Opp. 17-18. But as noted, so does

EO 13,337. Where, as here, an executive order implements a statutory mandate, it

is enforceable. Legal Aid Society of Alameda County v. Brennan, 608 F.2d 1319,

1329-1331 (9th Cir. 1979); City of Carmel-by-the-Sea v. U.S. Department of

Transportation, 123 F.3d 1142, 1166 (9th Cir. 1997); Wyoming Wildlife

Federation v. United States, 792 F.2d 981, 985 (10th Cir. 1986) (enforcing EO

11,990 protecting wetlands); City of Dania Beach v. F.A.A., 628 F.3d 581, 591

(D.C. Cir. 2010) (same); Citizens for Smart Growth v. Secretary of Dept. of

Transp., 669 F.3d 1203, 1214 (11th Cir. 2012) (enforcing EO 11,988 and 11,990).




                                        - 16 -
       Case 4:19-cv-00028-BMM Document 92 Filed 02/18/20 Page 17 of 23



      IV.    PLAINTIFFS WILL SUFFER IRREPARABLE HARM

      TCE argues Plaintiffs will suffer no irreparable harm because Plaintiffs rely

on harms “outside the 1.2-mile corridor,” and Plaintiffs have not shown that

irreparable harm is “likely” to occur from mowing, tree felling, global warming,

construction worker activity, or bureaucratic momentum. Opp. 18-26. TCE is

wrong on all counts.

      Plaintiffs will suffer irreparable harms from the first 1.2 miles of Keystone,

as well as from Keystone as a whole. For example, “within its first 1.2 miles,

Keystone crosses at least one unknown tributary of the East Fork of Whitewater

Creek,” which ultimately “flows into . . . the Missouri River . . . ., a watercourse

used by Plaintiffs for drinking and farming among other uses;” and “[s]hould

Keystone leak oil into a tributary of Whitewater Creek, the resulting

contamination would flow downstream to the Missouri River,” irreparably

harming Plaintiffs. FAC ¶ 16. The Declaration of Bill Whitehead (Dkt. 27-26, ¶¶

4-9) documents this harm.

      Facilities necessary for construction of the border segment include worker

camps “needed to support pipeline construction.” DOS5952, 5982, 5986.

Plaintiffs’ declarations document the harms from these camps, including increased

drug use and sexual violence that create social costs that will be borne by

Plaintiffs’ members. E.g., Declaration of Angeline Cheek (Dkt. 27-6) ¶¶ 1-29,

Exhibits 1-2 TCE ignores this evidence.


                                         - 17 -
       Case 4:19-cv-00028-BMM Document 92 Filed 02/18/20 Page 18 of 23



      TCE even claims the 2019 Permit “does not authorize any activities outside

the border segment.” Opp. 19-21. Not so. The Permit defines its term “Facilities”

to include the entire portion of the pipeline in the United States as set forth by

TCE’s May 4, 2012 application including any “land, structures, installations, or

equipment appurtenant thereto.” 84 Fed.Reg. 13101 (4/3/2019); Order 12. The

Permit grants TCE permission to “construct, connect, operate, and maintain

pipeline facilities,” so that TCE may “import . . . oil from Canada to the United

States.” 84 Fed.Reg. 13101. The 1.2-mile border facilities and the balance of

Keystone are two links in the same chain. The 2019 Permit approves both.

      Plaintiffs have shown that TCE’s planned clearing and tree felling along

Keystone’s entire length, and resulting loss in bird and wildlife habitat, will harm

them. The Corrected Declaration of Kathleen Meyer shows she is an avid wildlife

observer and bird watcher, whose interests will be harmed by Keystone’s

destruction of habitat. Dkt. 65-2, ¶9. The Declaration of Bill Whitehead shows

that his community “live[s] close to the land and [its] lives are woven tightly with

Earth’s water, air, land, and animals as part of [their] identity.” Dkt. 27-26, ¶13.

The Declarations of Joye Braun (Dkt. 27-4, ¶¶ 2-11), Kandi White (Dkt. 27-24, ¶¶

5-13), Elizabeth Lone Eagle (Dkt. 27-15, ¶¶ 2-12) and LaVae High Elk Red Horse

(Dkt. 27-19, ¶¶ 2-7) detail their close relationship with the lands, waters,

unsurveyed cultural resources and wildlife that the Project threatens to harm.

      This Court previously determined that man camps, which operate as small

towns, would cause “significant impacts,” and that their construction “risks the
                                         - 18 -
       Case 4:19-cv-00028-BMM Document 92 Filed 02/18/20 Page 19 of 23



potential for a ‘bureaucratic steamroller’” undermining this Court’s merits rulings.

IEN v. State, 2019 WL 652416 *10 (February 2, 2019). TCE argues that this

“‘bureaucratic momentum’ theory no longer applies.” Opp. 26. Not so for two

reasons. First, TCE wrongly presumes that the deficiencies this Court found in the

Defendants’ previous environmental review have been cured.1 The Defendants’

most recent – but still deficient – FSEIS has not yet been brought before this

Court, but it cannot excuse the improper 2019 Permit challenged by this action.

      Second, Trump violated the requirements of EO 13,337 by evading State

Department review and its required national interest determination. The

bureaucratic momentum from Project construction threatens the integrity of these

required but omitted reviews, which include analysis and mitigation under NEPA

and other laws Congress enacted to protect the public and its environment. The

threatened harm to the public’s parallel rights under the Constitution’s Commerce

and Property Clauses that EO 13,337 implements is fundamental, and demands

this Court’s swift injunctive relief.

      V.     THE BALANCE OF HARM AND THE PUBLIC INTEREST
             FAVOR PLAINTIFFS

      The public and Plaintiffs will suffer irreparable injuries if Keystone

proceeds. “When environmental injury is sufficiently likely, the balance of harms

will usually favor the issuance of an injunction to protect the environment.” Save


1
 TCE also incorrectly asserts that Plaintiffs will not challenge the SEIS. They
will.
                                        - 19 -
          Case 4:19-cv-00028-BMM Document 92 Filed 02/18/20 Page 20 of 23



the Yaak Committee v. Block, 840 F.2d 714, 722 (9th Cir. 1988); Bob Marshall

Alliance v. Hodel, 852 F.2d 1223, 1230 (9th Cir. 1988); Bob Marshall Alliance v.

Lujan, 804 F.Supp. 1292, 1295-1298 (D. Mont. 1992). Plaintiffs have shown

irreparable injury to the environment and Indigenous communities is likely absent

a stay.

      TCE completely ignores the significant harms that the environment, the

public, and Plaintiffs would suffer if Keystone proceeds. Opp 27-28. Instead,

TCE claims a delay in construction would “impose substantial economic costs.”

Id. It misses the point. Environmental harm from Keystone’s construction is

irreparable; TCE’s delayed profit is not.

      Furthermore, the alleged impacts that TCE claims may not even occur. TCE

may not proceed with Keystone if it cannot “get comfort that the risk-reward

proposition is attractive.” Declaration of Stephan C. Volker, Exhibit 1, p. 16.

TCE cannot be harmed by delay in a Project it may never undertake.

      And even if it decides to proceed, TCE plans to delay pipeline operation

until after this litigation is resolved. Id. (TCE intends to await receipt of

additional permits and resolution of the “outstanding litigation in Federal Court in

Montana, contesting the 2019 presidential permit” before moving forward with

Keystone). TCE cannot be harmed by a delay of its own making.

      The public interest favors enforcement of environmental laws, not their

evasion. And it certainly does not favor fictitious financial burdens that may never


                                         - 20 -
      Case 4:19-cv-00028-BMM Document 92 Filed 02/18/20 Page 21 of 23



even occur.

                        VI.    CONCLUSION

     For these reasons, Plaintiffs’ motion should be granted.

Dated: February 18, 2020             Respectfully submitted,

                                     PATTEN, PETERMAN, BEKKEDAHL &
                                     GREEN, PLLC

                                     s/ James A. Patten
                                     JAMES A. PATTEN

Dated: February 18, 2020             /s/ Stephan C. Volker
                                     STEPHAN C. VOLKER
                                     Attorney for Plaintiffs
                                     INDIGENOUS ENVIRONMENTAL
                                     NETWORK AND NORTH COAST
                                     RIVERS ALLIANCE




                                      - 21 -
      Case 4:19-cv-00028-BMM Document 92 Filed 02/18/20 Page 22 of 23



                      CERTIFICATE OF COMPLIANCE

      Pursuant to Montana District Court, Civil Rule 7.1(d)(2)(B), I certify that

PLAINTIFFS’ REPLY TO TC ENERGY’S OPPOSITION TO

PLAINTIFFS’ RENEWED MOTION FOR PRELIMINARY INJUNCTION

AND APPLICATION FOR TEMPORARY RESTRAINING ORDER contains

3,250 words, excluding caption and certificate of service, as counted by

WordPerfect X7, the word processing software used to prepare this brief.

                                s/ Stephan C. Volker




                                       - 22 -
       Case 4:19-cv-00028-BMM Document 92 Filed 02/18/20 Page 23 of 23



                          CERTIFICATE OF SERVICE

      I, Stephan C. Volker, am a citizen of the United States. I am over the age of

18 years and not a party to this action. My business address is the Law Offices of

Stephan C. Volker, 1633 University Avenue, Berkeley, California 94703.

      On February 18, 2020 I served the following documents by electronic filing

with the Clerk of the Court using the CM/ECF system, which sends notification of

such filing to the email addresses registered in the above entitled action:

        PLAINTIFFS’ REPLY TO TC ENERGY’S OPPOSITION TO

PLAINTIFFS’ RENEWED MOTION FOR PRELIMINARY INJUNCTION

    AND APPLICATION FOR TEMPORARY RESTRAINING ORDER

      I declare under penalty of perjury that the foregoing is true and correct.



                          s/ Stephan C. Volker
                          STEPHAN C. VOLKER (Pro Hac Vice)




                                        - 23 -
